DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a molding compound in a first region of the photonic substrate, the molding compound extending from a first side of the photonic substrate to a second side of the photonic substrate; at least one through-via extending through the molding compound from a first side of the molding compound to a second side of the molding compound.
Claims 2-7 depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claim 8, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a molding compound extending through the photonic substrate, the molding compound extending from the first redistribution structure to the second redistribution structure; a through-via extending through the molding compound, the through via electrically coupling a first conductive feature of the first redistribution structure to a second conductive feature of the second redistribution structure.
Claims 9-15 depend from Claim 8 and are therefore allowable for at least the same reasons.
Regarding independent Claim 16, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a plurality of through-vias over and electrically connected to the second redistribution structure, the plurality of through-vias extending through the plurality of openings to the first redistribution structure; a molding compound within the plurality of openings in the photonic substrate, wherein the molding compound surrounds the plurality of through-vias, and external connectors coupled to the second redistribution structure, wherein the external connectors are electrically coupled to the plurality of through vias by the second redistribution structure.
Claims 17-20 depend from Claim 16 and are therefore allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874